                         UNITED STATES DISTRICT COURT
                              DISTRICT OF MAINE

CLAIRE DEAN PERRY, and                  )
PAMELA VOSE as Personal                 )
Representative of the Estate of         )
William Dean,                           )
                                        )
      Plaintiffs,                       )
                                        ) 2:18-cv-00381-JDL
                    v.                  )
                                        )
FIDELITY AND DEPOSIT                    )
COMPANY OF MARYLAND,                    )
                                        )
      Defendant.                        )



CERTIFICATE OF QUESTION OF STATE LAW TO THE MAINE SUPREME
         JUDICIAL COURT SITTING AS THE LAW COURT


      This case involves a question of Maine law that may be determinative of the

case and for which there is no clear controlling precedent in the decisions of the Maine

Supreme Judicial Court sitting as the Law Court. As recognized in Dinan v. Alpha

Networks, Inc., federal-state comity is promoted where “the state court of last resort

[is] given opportunity to decide state law issues on which there are no state

precedents which are controlling or clearly indicative of the developmental course of

the state law.” 60 A.3d 792, 796 (Me. 2013) (quoting White v. Edgar, 320 A.2d 668,

675 (Me. 1974)). For the reasons explained below, I hereby certify a question to the

Maine Supreme Judicial Court sitting as the Law Court and respectfully request that

Court to respond pursuant to 4 M.R.S.A. § 57 (West 2019) and Rule 25 of the Maine

Rules of Appellate Procedure.
                                 I. BACKGROUND

      The Commissioner of the Maine Department of Health and Human Services

(the “Department”) was appointed to serve as William Dean’s temporary public

conservator on September 6, 2012, pursuant to 18-A M.R.S.A. § 5-408-A (West 2019).

ECF No. 1-3 at 1-2. In 2013, Claire Perry, Dean’s sister, brought an action in the

Maine Superior Court (Knox County) against Dean, another individual serving as the

trustee of a family trust, the Department, and individuals acting on behalf of the

Department for alleged mismanagement of Dean’s property during the public

conservatorship. Perry v. Dean, 156 A.3d 742, 743-44 (Me. 2017) (incorporated by

reference by ECF No. 1-3 at 1-2). Pamela Vose, Dean’s cousin and his conservator at

the time, answered Perry’s complaint on behalf of Dean and asserted cross-claims

against the Department, including a claim for breach of fiduciary duty. Id. at 744.

Vose also filed a separate action against the Department and others, in which she

alleged that the Department abused its authority. On December 3, 2015, the Superior

Court entered summary judgment in favor of the Department in both actions on all

of Perry and Vose’s claims, except for Vose’s claim for breach of fiduciary duty and

claim for abuse of authority to the extent it was asserting a breach of fiduciary duty.

Id. The Department appealed the denial of summary judgment on those claims,

arguing that it was immune from tort suits under the doctrine of sovereign immunity.

On March 2, 2017, the Maine Law Court determined that the Department was

immune from Vose’s remaining claims and ordered the entry of summary judgment

in favor of the Department. Id. at 748.



                                           2
      Fidelity and Deposit Company of Maryland (“Fidelity”) is the surety of the

Department’s bond for Dean’s public conservatorship but was not a party to the state

court action. Under Maine law, a public guardian or conservator is required to “give

a surety bond for the joint benefit of the wards or protected persons placed under the

responsibility of the public guardian or conservator and the State of Maine.” 18-A

M.R.S.A. § 5-611 (West 2019). In its decision, the Law Court expressly declined to

decide whether sovereign immunity bars recovery on the bond against the surety

because Perry and Vose’s claims had been brought directly against the Department

and not against the surety. Dean, 156 A.3d at 747-48. Accordingly, the Law Court

did not address whether sovereign immunity is a defense in an action brought against

a surety pursuant to 18-A M.R.S.A. § 8-309 (West 2019). Id. at 748.

      Perry and Vose bring this action against Fidelity, the surety, and Fidelity has

moved to dismiss their complaint. Fidelity makes several arguments in support of

dismissal, including that it is immune because a surety’s liability is dependent on the

liability of its principal, and the decision in Perry v. Dean held that the Department

is immune from tort suits. Thus, the exact question raised but not decided in Perry

v. Dean is presented here.

      In support of its assertion of immunity in this case, Fidelity relies on the

general rules that a surety is not liable unless the principal is liable, and that a surety

may plead any defenses that are available to the principal. See R.I. Hosp. Tr. Nat’l

Bank v. Ohio Cas. Ins. Co., 789 F.2d 74, 78 (1st Cir. 1986). However, as construed in

Perry v. Dean, 18-A M.R.S.A. § 5-611 requires the Department to maintain a bond



                                             3
even though it is immune from suit. This unique statutory framework raises the

possibility that general rules of surety law may not be controlling.

      II. STANDARD FOR CERTIFICATION OF A QUESTION OF LAW

      “Consideration of the merits of certified questions is not automatic.” Dinan v.

Alpha Networks Inc., 857 F. Supp. 2d 162, 169 (D. Me. 2012) (quoting Brown v. Crown

Equip. Corp., 960 A.2d 1188, 1192 (Me. 2008)) (quotation marks omitted). The Law

Court has discretion to exercise jurisdiction over a question where “(1) there is no

dispute as to the material facts at issue; (2) there is no clear controlling precedent;

and (3) [its] answer, in at least one alternative, would be determinative of the case.”

Darney v. Dragon Prods. Co., LLC, 994 A.2d 804, 806 (Me. 2010) (quoting Brown, 960

A.2d at 1192). If material facts are in dispute, the Law Court may decline to answer

a certified question. Id.

      Here, all of the requirements for certification are met. First, there are no

issues of material fact in dispute pertaining to the issue of sovereign immunity: the

Law Court has determined that the Department can assert sovereign immunity and

there is no factual dispute as to Fidelity’s status as the Department’s surety.

Whether Fidelity may also assert sovereign immunity is a pure question of law.

Second, there is no clear, controlling precedent in the decisions of the Law Court that

addresses whether Fidelity can assert the sovereign immunity of its principal.

Finally, if the Law Court determines that Fidelity may assert sovereign immunity, it

will result in the complete dismissal of this action.




                                           4
                  III. QUESTION OF LAW TO BE ANSWERED

      Accordingly, this Court respectfully certifies the following question of Maine

law to the Maine Supreme Judicial Court sitting as the Law Court:

      May a surety assert the immunity defense of its principal, the
      Department of Health & Human Services, in an action against the
      surety on a bond issued pursuant to 18-A M.R.S.A. § 5-611?

      This Court respectfully requests that the Law Court provide instructions

pursuant to 4 M.R.S.A. § 57 and Rule 25 of the Maine Rules of Appellate Procedure.

In accordance with Maine Rule of Appellate Procedure 25(b), it is respectfully

suggested that Perry and Vose be treated as the appellants before the Maine Supreme

Judicial Court sitting as the Law Court.

      The Clerk of this Court is DIRECTED to cause twelve (12) copies of this Order

to be certified, under official seal, to the Maine Supreme Judicial Court sitting as the

Law Court. It is further ORDERED that the Clerk of this Court is authorized and

directed to provide, without any costs to the Law Court, upon written request of the

Chief Justice or the Clerk thereof, copies of any and all filings of the parties herein

and of the docket entries pertaining to this case.

      SO ORDERED.

      Dated this 21st day of February, 2019.


                                                      /s/ JON D. LEVY
                                                 CHIEF U.S. DISTRICT JUDGE




                                           5
